United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2152
                        ___________________________

                               Nhut Le; Chai M. Le

                      lllllllllllllllllllll Plaintiffs - Appellants

                             United States of America

                              lllllllllllllllllllll Plaintiff

                                            v.

Wells Fargo Bank, N.A.; Schiller & Adam, P.A.; James J. Pauly; Divine N. Difongwa

                     lllllllllllllllllllll Defendants - Appellees

                 Sidney Jintara Yang; Wells Fargo & Company

                            lllllllllllllllllllll Defendants

             Rebecca Schiller; Sarah J.B. Adam; Jeffrey D. Klobucar

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                             Submitted: March 6, 2015
                              Filed: March 13, 2015
                                  [Unpublished]
                                  ____________
Before MURPHY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

        Nhut Le and Chai M. Le appeal from the order of the District Court1 dismissing
their complaint. Following careful de novo review, we agree with the District Court
that the Les’ complaint—which was devoid of factual allegations and contained only
conclusory legal theories about improprieties surrounding the foreclosure sale of their
home and the underlying loan-related documents—failed to state a claim upon which
relief could be granted. See Fed. R. Civ. P. 12(b)(6); see also Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (“To survive a motion to dismiss, a complaint must contain
sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible
on its face.’” (citation to quoted case omitted)); Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 555 (2007); Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848
(8th Cir. 2014) (standard of review). We have considered the Les’ other arguments
for reversal and find them to be without merit. We therefore affirm the judgment of
the District Court.
                          ______________________________




      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Jeffrey J. Keyes, United States Magistrate Judge for the District of Minnesota.

                                           -2-